Citation Nr: 0926433	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  03-36 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertrophic 
cardiomyopathy, status post pacemaker implant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1970.  He had additional unverified periods of service in the 
U.S. Army Reserve from 1970 to April 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

This case was the subject of Board remands dated in July 2006 
and April 2007.

By correspondence received in June 2009, the Veteran 
submitted additional evidence along with a waiver of initial 
consideration by the RO.  Thus, the Board will consider the 
additional evidence in conjunction with this appeal.  See 38 
C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
cardiovascular disability, to include consideration of 
whether such disability was incurred in or aggravated by 
reserve duty.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  The term active military, naval, or air service, 
includes active duty, a period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred in or aggravated in 
line of duty.  See 38 U.S.C.A. § 101(22), (23), (24); 38 
C.F.R. § 3.6(a) (2008).  

38 U.S.C.A. § 101(24) was amended by the Veterans Benefits 
and Health Care Improvement Act of 2000, Pub. L. No 106-419, 
to include within the definition of "active duty" periods of 
inactive duty training during which individuals become 
disabled or die from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident that occurred 
during such training.  38 C.F.R. § 3.6 was also amended to 
reflect this change.  Consequently, service connection may be 
warranted where a veteran experiences an acute myocardial 
infarction, cardiac arrest, or cerebrovascular accident 
during a period of inactive duty training.  See 38 C.F.R. 
§§ 3.6(a), 3.303.  

The evidence does not show, and the Veteran does not contend, 
that he has experienced a myocardial infarction, cardiac 
arrest or cerebrovascular accident during service.  As such, 
in order for service connection to be warranted, the evidence 
must show that his heart disease was incurred or aggravated 
during his initial period of active service from June 1967 to 
June 1970 or during a period of active duty for training.  
Service department treatment records from the Veteran's 
initial period of active service, dated from October 1966 to 
March 1970, are silent for history, clinical findings or 
diagnoses of cardiovascular disability.  Clinical evaluation 
of the Veteran's heart and vascular system was normal at his 
October 1966 service entrance examination and March 1970 
service separation examination, and blood pressure was 138/78 
at the entrance examination and 126/60 at the discharge 
examination.

In a Board remand dated in April 2007, the Board requested 
that certain periods of reserve duty be verified in this 
matter, and requested that the Agency of Original 
Jurisdiction (AOJ) obtain verification of the exact dates of 
the Veteran's periods of Reserve service, and his status for 
each period of service as active duty for training (ACDUTRA) 
or inactive duty training (INACDUTRA).  The service 
department provided the copies of the Veteran's extensive 
service personnel file, but most of the documentation is 
illegible.  The service department additionally provided 
documentation verifying the Veteran's initial period of 
active service from June 1967 to June 1970.  However, the 
service department did not submit verification of the 
Veteran's periods of reserve service and the status of such 
periods of service as ADUTRA or INACDUTRA, as was requested 
in the Board's April 2007 remand.

From the documentation received on remand, it is not clear 
what the Veteran's types of reserve duty were on March 25, 
1984, and April 24, 1988.  One earnings and leave statement 
issued by the Defense Finance and Accounting Service and 
submitted to VA by the Veteran indicates that the Veteran 
received basic pay of $491.28 for the period from March 1, 
1984, to March 31, 1984.  In the remarks section the dates 
March 3, 1984, March 4, 1984, and March 25, 1984, are 
designated, but the meanings of these designations are not 
immediately apparent from the earnings and leave statement.  
Another earning and leave statement indicates that the 
Veteran received basic pay of $368.60 for the period from 
April 1, 1988, to April 30, 1988.  The remarks field 
indicates the dates April 23, 1988 and April 24, 1988.  A 
chronological statement of retirement points indicates 
accumulation of active duty and inactive duty points for the 
periods May 18, 1983, to May 17, 1984, and May 18, 1987, to 
May 17, 1988, but does not indicate specific dates of service 
or specific types of duty.   From these documents, it appears 
possible that the Veteran's type of service on March 25, 1984 
(a Sunday), and April 24, 1988 (a Sunday), may have been 
INACDUTRA weekend drills.  As a point of contrast, in August 
1996, the Veteran submitted to the RO an earnings and leave 
statement reflecting duty from July 22, 1996, to August 2, 
1996, for which he was paid $2,786.69, which is more 
consistent with what one might expect for a period of ACDUTRA 
than the March 1984 and April 1988 earnings and leave 
statements discussed above.  As noted above, service 
connection for cardiovascular disability would not be 
warranted for a period of service INACDUTRA unless it was 
shown that the Veteran experienced an acute myocardial 
infarction, cardiac arrest, or cerebrovascular accident 
during such a period of service.  See 38 C.F.R. §§ 3.6(a), 
3.303.  

In short, the documentation associated with the claims file 
is inadequate to verify the Veteran's periods of ACDUTRA or 
INACDUTRA, or to demonstrate whether the Veteran service was 
ACDUTRA or INACDUTRA on March 25, 1984, and/or April 24, 
1988.  In this respect, VA did not achieve substantial 
compliance with the Board's April 2007 remand of this matter.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

However, in providing the Veteran a VA examination, the AOJ 
appears to have proceeded as though the Veteran had ACDUTRA 
on the dates March 25, 1984, and April 24, 1988, without 
making a formal determination as such.  (See April 2007 Board 
remand, pages 12-13, requesting that VA examination be 
scheduled if ACDUTRA is verified for March 25, 1984, and 
April 24, 1988.)  It is not clear to the Board how any such 
implicit determination was made.  Apparently in light of the 
implicit finding that the Veteran served on ACDUTRA on one or 
both days, March 25, 1984, and April 24, 1988, the Veteran 
was afforded a VA cardiovascular examination in August 2008.  
The report and addendum reports of the examination and 
opinion contain disparate findings and inadequate rationales 
for their findings, rendering them inadequate for rating 
purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
303 (2008).  In the initial August 2008 report the examiner 
wrote that "[h]ypertrophic cardiomyopathy is most likely 
caused by or a result of military service," but also wrote 
that "[i]t should also be noted that hypertrophic 
cardiomyopathy is a genetic condition that the veteran was 
born with."  These two assertions appear inconsistent with 
one another, at least without some explanation as to how both 
could be correct.  In a November 2008 addendum, the examiner 
wrote that hypertophic myopathy was not aggravated by active 
service.  When the RO/AMC asked if the examiner had reviewed 
the claims file, the examiner did not respond; instead in 
December 2008 the VA Medical Center only submitted an 
unsigned statement that the examiner "had claims file and 
reviewed it prior to giving opinion on 11-20-08." 

In December 2008, the AOJ received a complex and reasoned 
opinion from a private cardiologist stating in part that the 
Veteran's "overall clinical course has, if anything, 
demonstrated gradual improvement in the situation to the 
point that current echocardiogram would be consistent with a 
hypertensive situation rather than a genetic cause."   This 
potentially conflicts with the August 2008 VA examiner's 
finding that the Veteran's hypertrophic cardiomyopathy is a 
genetic condition.

In consideration of the above, the record is not sufficient 
for current adjudication.  Given the state of the record, the 
AOJ should 1) attempt to obtain clarified contentions from 
the Veteran, to include whether he contends that he incurred 
or aggravated cardiovascular disability during his initial 
period of active service from June 1967 to June 1970 or 
during a period of ACDUTRA; 2) obtain documented verification 
or corroboration of service for any period of ACDUTRA during 
which the Veteran contends he incurred or aggravated 
cardiovascular disability, and make a formal adjudicative 
finding as to the nature of any such period of service; and 
3) if such verification of ACDUTRA is accomplished, ensure 
that all relevant service treatment records are obtained and 
provide any necessary VA examination and opinion, which 
adequately addresses the specific periods of service and 
contentions of the Veteran that are applicable under the 
facts of the case.  See 38 U.S.C.A. § 5103A(a)-(d). 

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the differing 
requirements to establish service 
connection based on periods of ACDUTRA or 
INACDUTRA.  

Seek clarification from the Veteran as to 
what aspects of his cardiovascular 
disability he is contending were caused or 
aggravated during a period of reserve 
duty, whether any such period of reserve 
duty was ACDUTRA or INACDUTRA, and the 
exact dates of such service.  

Request the Veteran to provide any 
documentation he may have to substantiate 
the exact dates of such service, so as to 
assist the service department in verifying 
or corroborating the relevant periods of 
service.

2.  Obtain verification of the exact dates 
of the Veteran's period of Reserve 
service, and his status for each period of 
service as active duty for training 
(ACDUTRA) or inactive duty training 
(INACDUTRA).  If necessary, submit any 
relevant documentation received from the 
Veteran, including earnings and leave 
statements and chronological statements of 
retirement points, that may assist the 
service department in making such 
determinations.  

Request specific findings as to types of 
service from the service department for 
the dates March 25, 1984, and April 24, 
1988, and any other specific period of 
service identified by the Veteran during 
which he contends his cardiovascular 
disability was incurred or aggravated.

Seek to obtain any relevant records of 
treatment for any verified or sufficiently 
corroborated period of service, unless 
they have already been associated with the 
claims file or are determined with a 
reasonable degree of certainty to be lost 
or destroyed.

3.  Once all relevant medical evidence has 
been received, and if ACDUTRA service is 
verified for March 25, 1984 or April 24, 
1988, or any other period of service during 
which the Veteran contends his 
cardiovascular disability was incurred or 
aggravated:

Schedule the Veteran for a VA 
cardiovascular examination to determine 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the clinical findings of 
tachycardia and Grade III/VI systolic 
murmur at the March 25, 1984, reserve duty 
medical examination, or diagnosis of mitral 
valve prolapse, noted on reserve duty 
examination on April 24, 1988, or any 
current separate or underlying hypertrophic 
cardiomyopathy or other identified 
cardiovascular disability, constitute 
cardiovascular disease that began or was 
chronically worsened during a specifically 
identified period of active duty or 
ACDUTRA.  

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

4.  Readjudicate the issue on appeal, to 
include all evidence received since the 
most recent supplemental statement of the 
case issued in April 2009.  If the benefit 
sought remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


